In a proceeding supplementary to judgment, the third party, First National City Bank, appeals from an order of the Supreme Court, Queens County, entered April 5, 1963 on reargument, made pursuant to statute (Civ. Prac. Act, i; 794, suibd. 2), which granted the judgment creditor’s motion: (a) to direct tiio bank to pay her (the movant) the credit balance of $14,517.02, plus accrued interest, in a savings account at the bank maintained by the judgment debtor in his name; and (lb) to direct that the order be docketed ns a judgment (such order being thereafter docketed as a judgment on April 12, 1963). Order affirmed, with costs. No opinion. Kleinfeld, Acting P. J., Christ, Hill and Raibin, JJ., concur; Brennan, J., dissents and votes to modify the order as indicated in the following memorandum: In my opinion, the liability of the bank to pay the amount demanded should be conditioned upon the judgment creditor producing’ *741the passbook or filing an undertaking for twice the amount to save the bank harmless. The Special Term should have taken cognizance of the limitation upon withdrawals or payments contained in the contract between the bank and its depositor, to which the account was subject (cf. Yonkers-Cameo v. Liossatos, 262 App. Div. 996; Elvira Apts. v. Kidd, 259 App. Div. 874).